To vacate an order requiring relator to join certain parties as defendants to a pending bill filed by her against an insurance company, and one to whom tbe policy had been assigned in trust for relator, asking for tbe removal of tbe trustee and tbe payment of tbe money over to her guardian.
Order to show cause denied November 5, 1895.
Tbe insurance company bad already paid tbe amount of tbe. money into court and been discharged, but claiming tbat certain dividends arising upon another policy which was held in trust for other children of decedent, bad been used to pay tbe premiums upon this policy, it prayed tbat tbe other children might be made parties defendant to relators’ bill in order tbat tbe whole matter might be adjusted and it relieved from liability.